Title: To George Washington from Alexander White, 11 May 1795
From: White, Alexander
To: Washington, George


          
            Sir
            Woodville [near Winchester, Va.] 11th [May] 1795
          
          I embrace the first opportunity of acknowledging the receipt of your letter of 28th Ulo—which did not come to hand till yesterday—The preference given me on this occasion is extremely flattering and although I feel a diffidence in my capacity to discharge the duties of so important a trust, in the execution of which I doubt not many things may occur which my line of life has not led to an accurate knowledge of, Yet I will not decline an office rendered much more estimable by the hand which bestows, than from any pecuniary advantages attending it—I retain the most grateful sense of the favourable opinion manifested towards me. And am with the most profound Respect and Regard Sir your most Obt servt
          
            Alexr White
          
        